Citation Nr: 0613719	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L4-5, L5-S1.

2.  Entitlement to service connection for idiopathic 
thrombocytopenic purpura with systemic lupus erythematosus 
(claimed as thrombocytopenia), including as due to exposure 
to herbicides.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from June 28, 1973 to 
August 3, 1973.

In a notice of disagreement dated December 2003, the veteran 
appeared to raise claims for service connection for numerous 
conditions other than those which are subject to the current 
appeal.  These claims have not been developed or certified 
for appeal, and are not inextricably intertwined with the 
issues now before the Board.  Therefore, they are referred to 
the RO for appropriate action.

Within a few days after entrance, the veteran sought 
treatment for back pain related to a pre-service (January 
1973) injury incurred while lifting heavy objects.  He sought 
treatment for pain related to this injury while in service 
throughout July 1973 and until his separation date on August 
3, 1973.  The veteran was separated due to his medical 
unfitness as a result (according to the medical board) of the 
pre-existing back injury.  A VA examination is required to 
determine if the veteran's low back condition was aggravated 
during or otherwise manifested in service.

In a February 2004 statement, the veteran wrote that he had 
applied for disability benefits from the Social Security 
Administration (SSA) because his health had reportedly 
deteriorated due to exposure to herbicides during service.  
The only SSA document in the claims file is a decision 
denying benefits, dated in June 1989.  If further attempts to 
collect SSA disability benefits have been made by the veteran 
since June 1989 (as is suggested by the February 2004 
statement), records associated with these attempts need to be 
sought.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Obtain any SSA records since June 
1989.  If no records exist or they are 
otherwise unobtainable, such should be 
noted in the veteran's claims folder.

2.   Schedule the veteran for a VA 
examination.  Ask the examiner to review 
the claims folder, perform any tests 
deemed necessary, and answer the following 
questions:

a.  Does the evidence clearly and 
unmistakably show that a low back 
condition pre-existed service?  

b.  If so, does the evidence clearly and 
unmistakably show that there was no 
aggravation of the pre-service disability 
during service?


3.  Thereafter, readjudicate the claims 
and if they remain denied, provide the 
veteran with a supplemental statement of 
the case which summarizes the evidence and 
discusses all pertinent legal authority.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

